Citation Nr: 0733331	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-29 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for disorders of the 
right hip, foot, knee and leg (not otherwise related to 
sciatica), to include as secondary to the veteran's service-
connected lower back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In November 2004, the veteran testified at a hearing before a 
hearing officer at the RO.  A transcript of that hearing is 
included in the claims file.  Initially, he asked to appear 
before a Veterans Law Judge at the RO.  He failed to appear 
at a travel board hearing scheduled for February 2007.  As no 
request for a postponement was received, the request for a 
travel board hearing is considered withdrawn.  38 C.F.R. § 
20.704(d) (2006).  

The Board observes that the veteran's original claim included 
a claim of service connection for a sciatic nerve disorder.  
In a June 2003 increased rating decision for the veteran's 
lower back, the RO cited sciatic nerve pain as a factor of 
limitation of motion.  However, the Board observes that note 
1 of the General Rating Formula for Diseases and Injuries of 
the Spine, 38 C.F.R. § 4.71(a), states that VA must 
"evaluate any associated objective neurologic 
abnormalities...separately, under an appropriate diagnostic 
code."  The RO failed to consider whether the veteran's 
sciatic nerve condition warrants a separate rating.  Under 
such circumstances, the Board will refer this issue to the RO 
for its consideration.

The issue of new and material evidence for a claim of service 
connection for a left knee disorder is addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

The veteran is not currently diagnosed with a disorder of the 
right hip, leg, foot or knee.


CONCLUSION OF LAW

A disorder of the right hip, leg, foot or knee was not 
incurred in or aggravated by active duty service, nor was it 
proximately caused by the veteran's service-connected lower 
back disability.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in March 2004.  
The RO's October 2003 notice letter informed the veteran that 
he could provide evidence to support his claim for service 
connection or location of such evidence and requested that he 
provide any evidence in his possession.  The notice letter 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  A March 2006 letter to the 
veteran fully addresses the Dingess requirements.  Moreover, 
as the claim is denied, any matter as to the assignment of a 
disability rating or effective date is moot.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records from the Cleveland VA Medical 
Center (VAMC) have also been obtained.  During his RO 
hearing, the appellant identified additional medical evidence 
could be obtained from a Dr. Goode of Erie, Pennsylvania, 
Mount Vernon Hospital and a friend from Los Angeles that had 
provided treatment.  The RO therefore sent the veteran a 
letter in July 2005 requesting that he provide these records 
or complete and return consent forms for these providers so 
that the RO could request records associated with this 
treatment.  However, the veteran did not reply to this 
letter.  The Board observes that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Thus, the Board concludes that the RO made appropriate 
attempts in accordance with the VCAA.  See  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2007); see also Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R.               § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains his service-connected lower back 
disorder is the proximate cause of disorders of the right 
hip, leg, foot and knee.  However, there is no evidence that 
he is currently diagnosed with a disorder of the right hip, 
leg, foot or knee.  The veteran indicated at his RO hearing 
that he has received treatment for these disorders, but has 
not provided any records of this treatment or a competent 
medical opinion diagnosing him with any disability.  Without 
a diagnosis of a disability, the Board cannot grant service 
connection.  To prevail on the issue of service connection, 
there must be medical evidence of a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability). 

Thus, the Board finds that there is no evidence of current 
disorders of the right hip, leg, foot or knee.  The veteran 
has produced no evidence or competent medical opinion in 
support of his claim that he suffers from such disabilities.  
Therefore, the claim for service connection must be denied.

The Board acknowledges that the veteran himself has claimed 
he suffers from these disorders.  However, the Board notes 
that as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  


ORDER

Service connection for disorders of the right hip, leg, foot 
and knee, to include as secondary to the veteran's service-
connected lower back disorder, is denied.



REMAND

In reviewing the record, the Board notes that the veteran's 
claim of entitlement to service connection for a left knee 
disorder was initially denied by a May 1968 RO decision. The 
veteran did not file a Notice of Disagreement (NOD) with this 
decision; therefore, the May 1968 RO decision constitutes a 
final action on this issue, and the veteran must produce new 
and material evidence in order to reopen the claim. In 
reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The RO has not provided the veteran 
with such notice.

Accordingly, the case is REMANDED for the following action:

1. Review the claims files and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2007) and 
the Court's holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006), are fully met.

2. Then adjudicate the issue of whether 
new and material evidence has been 
received to reopen the veteran's claim of 
entitlement to service connection for a 
left knee disorder.  If it is determined 
that new and material evidence has been 
received, adjudicate whether service 
connection for a left knee disorder may be 
granted.

3.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the SOCs. The veteran should 
be given the opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


